DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground that the election is based on claims 1 and 16 which were cancelled by preliminary amendment. 
The requirement for restriction is withdrawn and all claims will be examined.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 03/25/2019, have been entered.
	Claims 26-44 have been added.
	Claims 1-25 have been cancelled.
	Claims 26-44 are pending in the application.
	
Specification
The disclosure is objected to because of the following informalities: 
The letters, numbers, and/or bonds in the chemical structure given in the table on pages 88-90 are illegible. Please correct these structures so all letters, numbers, and/or bonds are clearly visible. See the example below.

    PNG
    media_image1.png
    424
    303
    media_image1.png
    Greyscale

Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 34, the limitations of the claim are unclear because the syntax of the claim is confusing. It is unclear if applicant is trying to claim one, two, or all three of the options in the claim. 
For the purpose of continuing examination, the claim is interpreted as “…wherein the coordination to the metal includes one or two ligand(s) LA of [the] formulae I, II, or III, the ligand LA is linked to the same or a different ligand LA, or the ligand LA is linked to optional ligand LB through R1 to form a tetradentate ligand”.
Support for the interpretation can be found in paragraph 0072 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30-33, 35-40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0170209 A1).
With respect to claim 1, Lee discloses a compound comprising the ligand (Formula 1, page 1) pictured below.

    PNG
    media_image2.png
    323
    459
    media_image2.png
    Greyscale

In this formula, A is –C(R4)-, B is –N-, R1-R2 and R5-R6 are hydrogen atoms, and R3 is a C12 arylamino group (paragraph 0012, lines 1-11), X is a bidentate ligand such as phenylpyrazole (paragraph 0022, line 8), m is 2 or 3 and the sum of m and n is 3 (paragraph 0012, lines 16-18).
This forms the compound below.

    PNG
    media_image3.png
    366
    407
    media_image3.png
    Greyscale

This compound reads on instant Formula III when A is N, R1, R2, R4, R5, and R6 are hydrogen atoms, and R3 is  N(Ar1)RN’, wherein Ar1 is aryl, and RN’
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue phosphorescent material which exhibits high color purity and emits dark blue light (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 27, Lee teaches the compound of claim 26 and R1, R2, R4, R5, and R6 are hydrogen atoms, and R3 is an amino group, as discussed above.
With respect to claim 28, Lee teaches the compound of claim 26, and A is nitrogen, as discussed above.
With respect to claims 30 and 31, Lee teaches the compound of claim 26, as discussed above. As Lee teaches a compound of formula III of parent claim 26, the limitations of the instant claims, which are drawn to compounds of formula I and II are alternative to the primary species, and Lee reads on the claim.
With respect to claim 32, Lee teaches the compound of claim 26, as discussed above. In Lee Formula 1, pictured and discussed above, R4 and R5 may be connected to one another to form an unsaturated carbon ring (paragraph 0012, lines 14-15). This would produce the compound below.

    PNG
    media_image4.png
    365
    409
    media_image4.png
    Greyscale

This compound reads on instant formula VI when R8 and R9 are hydrogen atoms.
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue phosphorescent material which exhibits high color purity and emits dark blue light (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 33, Lee teaches the compound of claim 26, and the compound has the formula M(LA)x(LB)y, where x is 1 or 2, and x+y is the oxidation state of the metal, as discussed above.
With respect to claim 35, Lee teaches the compound of claim 26 as discussed above.
Instant embodiment LA114 represents an obvious variant of the compound discussed above. Although Lee does not specifically teach a 2,6-dimethylphenyl group at Ar1, it would be within the technical grasp of a person of ordinary skill in the art to create substituted derivatives of the compound of Lee, including a 2,6-dimethyl-substituted variant and arrive at the claimed invention. Additionally, absent a showing of unexpected results, it would have been obvious to create such a compound with a reasonable expectation of producing a blue phosphorescent material which exhibits high color purity and emits dark blue light (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 36-38, Lee teaches the compound of claim 26, and LB is phenylpyrazole, which meets the requirements of the claims, and is identical to ligand LB136. 
    PNG
    media_image5.png
    123
    62
    media_image5.png
    Greyscale

With respect to claim 39, Lee teaches an OLED comprising an anode, a cathode, and an organic layer (Figure 1), and the organic layer (light emitting layer, or EML) comprises an iridium compound (abstract) comprising the ligand (Formula 1, page 1) pictured below.

    PNG
    media_image2.png
    323
    459
    media_image2.png
    Greyscale

In this formula, A is –C(R4)-, B is –N-, R1-R2 and R5-R6 are hydrogen atoms, and R3 is a C12 arylamino group (paragraph 0012, lines 1-11), X is a bidentate ligand such as phenylpyrazole (paragraph 0022, line 8), m is 2 or 3 and the sum of m and n is 3 (paragraph 0012, lines 16-18).
This forms the compound below.

    PNG
    media_image3.png
    366
    407
    media_image3.png
    Greyscale

This compound reads on instant Formula III when A is N, R1, R2, R4, R5, and R6 are hydrogen atoms, and R3 is  N(Ar1)RN’, wherein Ar1 is aryl, and RN’
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue phosphorescent material which exhibits high color purity and emits dark blue light (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 40, Lee teaches the OLED of claim 39, and the organic layer further comprises a host which has a carbazole (paragraph 0036, and CBP).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound with a host comprising a carbazole group as Lee teaches this is a known host to use with organometallic compound in the organic layer of an electroluminescent device.
With respect to claim 42, Lee teaches a OLED consumer product (display device, paragraph 0006), comprising an anode, a cathode, and an organic layer (Figure 1), and the organic layer (light emitting layer, or EML) comprises an iridium compound (abstract) comprising the ligand (Formula 1, page 1) pictured below.

    PNG
    media_image2.png
    323
    459
    media_image2.png
    Greyscale

In this formula, A is –C(R4)-, B is –N-, R1-R2 and R5-R6 are hydrogen atoms, and R3 is a C12 arylamino group (paragraph 0012, lines 1-11), X is a bidentate ligand such as phenylpyrazole (paragraph 0022, line 8), m is 2 or 3 and the sum of m and n is 3 (paragraph 0012, lines 16-18).
This forms the compound below.

    PNG
    media_image3.png
    366
    407
    media_image3.png
    Greyscale

This compound reads on instant Formula III when A is N, R1, R2, R4, R5, and R6 are hydrogen atoms, and R3 is  N(Ar1)RN’, wherein Ar1 is aryl, and RN’
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a blue phosphorescent material which exhibits high color purity and emits dark blue light (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 43, Lee teaches the consumer product of claim 42, and the consumer product is a display device, as discussed above.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an OLED to form a consumer product display device, as Lee teaches this was a known application of OLED technology.
With respect to claim 44, Lee teaches the compound of claim 26, and Lee teaches the light emitting layer may be composed of more than one material and the organometallic compound may be mixed with a host material (paragraph 0036).

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (JP 2006/182921 A, using the attached translation for references) in view of Inoue et al. (WO 2005/097942 A1, using the attached translation for references).
With respect to claim 1, Sekine teaches a material for an organic EL device which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image6.png
    249
    235
    media_image6.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image7.png
    235
    259
    media_image7.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image8.png
    261
    325
    media_image8.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of stabilizing the metal complex and providing shorter wave emission (paragraph 0038). See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image9.png
    205
    220
    media_image9.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image10.png
    336
    370
    media_image10.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 27, Sekine in view of Inoue teach the compound of claim 26, and R1-R2, and R4-R7 are hydrogen atoms, and R3 is an amino group, as discussed above.
With respect to claim 29, Sekine in view of Inoue teach the compound of claim 26, and A is CR7, as discussed above.
With respect to claims 30 and 31, Sekine in view of Inoue teach the compound of claim 26, as discussed above. As Sekine in view of Inoue teach a compound of formula III of parent claim 26, the limitations of the instant claims, which are drawn to compounds of formula I and II are alternative to the primary species, and Sekine in view of Inoue read on the claim.
With respect to claim 33, Sekine in view of Inoue teach the compound of claim 26, and the compound has the formula M(LA)x(LB)y where x is 1 and y is 1 and x+y is the oxidation state of the metal, as pictured above.
With respect to claim 34, Sekine in view of Inoue teach the compound of claim 26, and M is platinum and the coordination to the metal includes one ligand LA of formula III, as pictured above.
With respect to claims 36 and 37, Sekine in view of Inoue teach the compound of claim 26, and the ligand LB is an acetylacetonate derivative, which reads on the claims.
With respect to claim 39, Sekine teaches an organic EL device comprising an anode, a cathode, an organic layer, and the light emitting layer comprises a material for an organic EL device (paragraph 0075) which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image6.png
    249
    235
    media_image6.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image7.png
    235
    259
    media_image7.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image8.png
    261
    325
    media_image8.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of stabilizing the metal complex and providing shorter wave emission (paragraph 0038). See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image9.png
    205
    220
    media_image9.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image10.png
    336
    370
    media_image10.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 42, Sekine teaches an organic EL device for use as a consumer product (a multicolor display device, paragraph 0158) comprising an anode, a cathode, an organic layer, and the light emitting layer comprises a material for an organic EL device (paragraph 0075) which has the partial structure represented by Formula (I) (paragraph 0020), which is pictured below.

    PNG
    media_image6.png
    249
    235
    media_image6.png
    Greyscale

In this formula, M is platinum (a metal atom), m is 2 (an integer of 1-3), Ring B is a pyridine ring which may have a substituent, and ring A is represented by Formula (II),(paragraph 0022, see also Compound I-6 on page 11), which is pictured below.

    PNG
    media_image7.png
    235
    259
    media_image7.png
    Greyscale

In this formula X4 is a nitrogen atom and X1-X3 are carbon atoms, and R1-R4 are hydrogen atoms or electron pairs (paragraph 0024). Sekine also teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12) and teaches an acetylacetonate ancillary ligand (paragraph 0044). This forms the compound below.

    PNG
    media_image8.png
    261
    325
    media_image8.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound above with a reasonable expectation of achieving a ligand that has the effect of  See Section 2143 of the MPEP, rationales (A) and (E).
However, while Sekine teaches an amino substituent on the pyridine ring (see Compound I-14 on page 12), Sekine does not fairly teach nor suggest an arylamine substituent at a position analogous to instant R3.
Inoue also teaches platinum organometallic compound for use in electroluminescent devices. Inoue gives the following diagram, Formula (3) (page 8).

    PNG
    media_image9.png
    205
    220
    media_image9.png
    Greyscale

Inoue teaches that substituting an electron-donating group at the 4-position shortens the emissive wavelength of a compound (paragraph 0028), and also that a diarylamine group is an example of a substituent capable of achieving this objective (compounds 45 and 46, page 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the arylamine substituent of Inoue in place of the alkyl amine substituent of Sekine in order to shorten the emissive wavelength of the compound, as taught by Inoue.
This modification would produce the compound below.

    PNG
    media_image10.png
    336
    370
    media_image10.png
    Greyscale

This compound reads on Formula III of the instant claim when M is platinum, A is CR7, R1-R2, and R4-R7 are hydrogen atoms, and R3 is N(Ar1)RN’ wherein Ar1 and RN’ are each an unsubstituted aryl group.
With respect to claim 43, Sekine in view of Inoue teach the consumer product of claim 42, and Sekine teaches the OLED is a consumer product such as a multicolor display device which reads on a flat panel display, a computer monitor, a television, etc (paragraph 0158).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the consumer product of Sekine in view of Inoue in a display device, as taught by Sekine.
With respect to claim 44, Sekine in view of Inoue teach the compound of claim 26, and Sekine teaches a method of forming a thin film of the compound involving spin coating, which a person of ordinary skill would recognize implies the presence of a solvent and therefore, a formulation (paragraph 0161).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to create a formulation comprising the compound of Sekine in view of Inoue in order to spin coat a thin film, as taught by Sekine.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanehira et al. (WO 2011/013685 A1) – teaches relevant iridium and platinum compounds, See Formulae 1-4.
Kido et al. (JP 2008/074831 A) – teaches relevant iridium compounds.
Li et al. (CN 106892944 A) – teaches relevant iridium compounds.
Nishida, J.; Echizen, H.; Iwata, T.; Yamashit, Y., 2005, Preparation and Electroluminescent Characteristics of a Series of Cyclometalated Ir(III) Complexes Based on Phenylpyridines with a Diphenylamino Group, Chemistry Letters, 34, 1378-1379. – Teaches relevant iridium compounds

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786